Citation Nr: 1042635	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-07 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post traumatic stress disorder (PTSD), to 
include as secondary to service-connected headache disorder.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 4, 2004 to October 
11, 2004.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal, in part, from a July 2007 RO decision which 
denied service connection for PTSD.  In December 2009, a hearing 
was held at the RO before the undersigned member of the Board.  
The Board remanded the issue on appeal for additional development 
in March 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

The Veteran contends that he has had chronic anxiety and 
depression since serving in Kuwait in 2004, and believes that 
service connection should be established for a psychiatric 
disorder, including PTSD.  

As noted above, the claim of service connection for an acquired 
psychiatric disorder, including PTSD was remanded by the Board in 
March 2010, for a VA examination and opinion as to the nature and 
etiology of any identified psychiatric disorder.  The examiner 
was instructed to review the claims file, including the Veteran's 
service treatment records, and to render an opinion as to whether 
any identified psychiatric disorder was due to or aggravated by 
his service-connected headache disorder, or was otherwise related 
to service.  

When examined by VA in August 2010, the examiner indicated that 
the claims file was reviewed and included a description of the 
Veteran's complaints and symptoms.  The examiner concluded that 
the Veteran did not have PTSD, but that he did meet the criteria 
for a diagnosis of major depressive disorder with psychotic 
features and generalized anxiety disorder.  He opined that the 
Veteran's depression and anxiety were not caused or aggravated by 
his service-connected headache disorder, but that they "appear" 
to have their origins in service and "seem to have been caused 
by the extreme levels of stress he was under while in Iraq."  

The fact that the Veteran was in Kuwait - not Iraq, 
notwithstanding, it is evident that the examiner's opinion was 
based primarily on the Veteran's assertions that his symptoms 
began in service at the same time as his headaches, and that both 
were related to stress from his job as a supply specialist.  

In this regard, the service treatment records showed that the 
Veteran was treated for chronic headaches on several occasions 
during service, but do not show any complaints, treatment or 
abnormalities referable to any psychiatric problems including 
depression, anxiety or stress.  In fact, on a Post Deployment 
examination in September 2004, the Veteran specifically denied 
feeling down, depressed, or hopeless and responded negatively to 
questions concerning any other psychiatric symptoms, such as, 
nightmares, distressing thoughts, or irritability.  The Veteran 
also denied that he suffered from any other illness while on 
active duty for which he did not seek medical attention.  Thus, 
the service records would seem to contradict the Veteran's recent 
assertions that his depression and anxiety began in service.  

Additionally, the Board notes that the Veteran reported a history 
of depression and excessive worry on a Report of Medical History 
for a Reserve service examination in November 1997.  The 
evidentiary record shows that he has been employed at a state 
school since 1975, and that prior to his deployment, he reported 
that it was a "high stress environment."  (See December 2003 
Phone Waiver for the Reserves).  Thus, the evidentiary record 
would appear to show that the Veteran has been involved in or 
exposed to stressful situations throughout his life.  

The significance of these additional facts and how they may have 
contributed to the Veteran current psychiatric state is not 
clear, nor is the Board competent to render a medical opinion on 
this matter.  As none of this information was discussed by the VA 
examiner in August 2010, the Board finds that the appeal must be 
remanded for a more thorough medical opinion as to the etiology 
of any identified current psychiatric disorder.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, the claim is REMANDED to the AMC for the following 
action:  

1.  The claims file and a copy of this 
remand should be forwarded to the VA 
psychologist who examined the Veteran in 
August 2010 for clarification of his 
diagnosis and an explanation as to whether 
the Veteran has an acquired psychiatric 
disorder which is due to or aggravated by 
his service-connected headache disorder or, 
in the alternative, had its onset in 
military service between January 2004 and 
October 2004, or if pre-existing that 
service increased in severity during that 
service.  

If the psychologist is no longer employed 
by VA, the claims file should be referred 
to another qualified healthcare 
professional for review of the record and a 
clarifying opinion as to the etiology of 
any identified psychiatric disorder.  The 
examiner must review the claims file, 
including the service treatment records, 
and include a notation to the effect that 
this record review took place.  

The examiner should identify the date of 
onset and etiology of any current 
psychiatric disorder if feasible, and offer 
an opinion as to whether it is at least as 
likely as not that the disorder was due to 
or aggravated by the Veteran's service-
connected headache disorder; increased in 
severity during service (if it existed 
prior to January 2004); or is related to 
disease or injury incurred in service 
between January 2004 and October 2004.  If 
the examiner is only able to theorize or 
speculate as to this matter, he or she 
should so state.  The examiner should 
describe all findings in detail and provide 
a complete rationale for all opinions 
offered.  

Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.  

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

2.  After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claim.  This 
should include consideration of whether any 
identified psychiatric disorder is 
proximately due to or the result of, or 
aggravated by the Veteran's service-
connected headache disorder.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

